Mills, J. (dissenting):
The original investment by defendant of plaintiff’s money, made shortly after she became of age and without her having the benefit of independent counsel, was of such an extraordinary nature as to be improvident, and I quite agree with the opinion of Mr. Justice Putnam that the plaintiff could seasonably have disaffirmed the transaction. I do not, however, agree with that opinion in the view that she should be held to have lost that right by her subsequent acts of acceptance and control performed before the employment of her attorney. Those acts were performed under the guidance and suggestion of the defendant. Afterwards it was only prudent and proper that she should through her attorney hold on to what stood in her name, as she was clearly entitled to an equitable lien thereon for any balance which might be found due to her from the defendant upon an accounting. For instance, it wrould have been most unwise for her, pending the accounting, to have surrendered to the defendant the proceeds of the insurance. Defendant’s deafing with the plaintiff’s fortune, in. imperilling it m so hazardous a venture, was, in my judgment at least, most reprehensible, and she ought not to be held estopped from questioning that deafing except upon clear proof of ratification. As I look at it, she was in his hands and subject to Ms influence while she performed the acts by which the learned trial court has found ratification established. Therefore, I vote for reversal and a new trial.
Interlocutory judgment modified in accordance with opinion and as so modified affirmed, without costs. Order, with appropriate findings in accordance with opimon, to be settled on five days’ notice.